Citation Nr: 1547727	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial compensable evaluation for left knee patellofemoral syndrome.

2.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The Veteran's left knee patellofemoral syndrome has not resulted in symptoms more nearly approximating compensable limitation of flexion or extension, recurrent subluxation, lateral instability, other impairment, ankylosis, or dislocated semilunar cartilage.  There is no arthritis in the left knee.

2.  The Veteran's right knee patellofemoral syndrome has not resulted in symptoms more nearly approximating compensable limitation of flexion or extension, recurrent subluxation, lateral instability, other impairment, ankylosis, or dislocated semilunar cartilage.  There is no arthritis in the right knee.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).  

2.  The criteria for a compensable rating for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

The Veteran was also afforded a VA hearing with the undersigned in May 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, and the VA examination reports.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis

Service connection was established for bilateral knee patellofemoral syndrome in a November 2012 rating decision and noncompensable ratings were assigned.  The RO continued those ratings in a January 2013 rating decision.  The Veteran contends that he is entitled to higher ratings.  

The Veteran's bilateral patellofemoral syndrome is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Other potentially applicable diagnostic codes include Diagnostic Codes 5256 and 5262, which provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  Additionally, Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5257, applicable to "other impairment" of the knee, provides ratings for different degrees of recurrent subluxation or lateral instability: 10 percent if it is slight, 20 percent if it is moderate, and 30 percent if it is severe. 

Diagnostic Code 5003, which is applicable to degenerative arthritis, and Diagnostic Code 5010, which is applicable to traumatic arthritis, provide that arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  A knee is a major joint for VA rating purposes.  38 C.F.R. § 4.45.  

The evidence reflects that the Veteran's knee symptoms do not warrant compensable ratings under the above criteria.  

The Veteran was afforded a VA examination in October 2012.  The Veteran reported avoidance of running and prolonged walking during flare ups.  Range of motion in both knees was reported as flexion to 130 degrees and extension to 0 degrees, with no objective evidence of painful motion on extension.  The examiner found no additional limitation of motion on repetition.  The Veteran reported functional limitation in the form of a reduced ability to squat due to pain.  The examiner found no evidence of instability, subluxation, dislocation, impairment of the tibia or fibula, or any meniscal condition.  X-Rays showed normal knees with no evidence of arthritis.  In a January 2013 addendum opinion, the October 2012 examiner added that there was no objective evidence of painful motion on flexion.  

During a September 2013 VA treatment appointment, the Veteran reported bilateral knee pain when using stairs, sitting for long periods of time, kneeling, or squatting.  The Veteran reported that his right knee would "catch" frequently but denied any swelling, locking, or giving out.  Both knees were stable to varus/valgus stress tests.  The Veteran had pain with compression of the patella when the quadriceps muscle was contracted, which the treatment provider found to be consistent with patellofemoral syndrome.  There is no record of any further treatment for knee pain and, during the May 2015 hearing, the Veteran testified that he was not receiving any treatment for knee pain.  

Based on this treatment record, the Veteran was afforded an additional VA examination in December 2013.  The Veteran reported "vague" bilateral knee pain most of the time and said that flare ups occurred randomly but more often when standing or walking for prolonged periods.  Range of motion in both knees was reported as flexion to 125 degrees and extension to 0 degrees, with no objective evidence of painful motion on flexion or extension.  On repetition, the only change was that right knee flexion was limited to 120 degrees.  The examiner reported a positive patellofemoral grind test in each knee.  The examiner found no evidence of instability, subluxation, dislocation, impairment of the tibia or fibula, or any meniscal condition.  The examiner noted the October 2012 X-Rays, which showed normal knees with no evidence of arthritis.  The examiner opined that there was no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare ups or when the knee joints were used repeatedly over a period of time.    

At the May 2015 Board hearing, the Veteran reported that he experienced constant daily pain in both knees.  He also reported instability and several instances of locking.  When queried whether this represented a worsening of his condition, the Veteran responded that these symptoms had been present since before the December 2013 examination but that the examiner was not thorough enough to observe them.  

The above evidence reflects that range of motion has been far greater than that which would warrant a compensable rating, and there has been no additional functional limitation from flare ups warranting a higher rating based on limitation of motion.  Diagnostic Codes 5260, 5261.  While the Veteran reported flare ups, he did not say that they reduced his range of motion, and any slight additional limitation of motion after repetitive motion testing was still far from that required for a compensable rating.  As X-Rays have shown that both knees are negative for arthritis, Diagnostic Codes 5003 and 5010 are not for application.  In addition, there was no ankylosis or locking and there is no evidence that the Veteran has ever had any knee surgery to remove semilunar cartilage.  Diagnostic Codes 5256, 5258, 5259.  

Although the Veteran reported instability at the hearing, both VA examiners found that there was no instability.  The Veteran questions the thoroughness of the December 2013 examination, but the examination report indicates that all testing necessary for rating purposes was performed.  As the report of knee instability is inconsistent with objective testing, the Board affords it no probative value, and finds that there is no basis for a higher rating under Diagnostic Code 5257.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's bilateral knee symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  

Extraschedular Consideration

Since the rating criteria for knee disabilities reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's knee disabilities that would render the schedular criteria inadequate.  To the extent that the Veteran's knee disabilities interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an initial compensable rating for left knee patellofemoral syndrome is denied.

Entitlement to an initial compensable rating for right knee patellofemoral syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


